Citation Nr: 0935785	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  06-33 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

2.  Entitlement to service connection for residuals of an 
inservice head injury, to include dizziness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  Evidence associated with the claims file since the 
unappealed December 1948 rating decision is new and material 
and raises a reasonable possibility of substantiating the 
claim for entitlement to service connection for a low back 
disorder.

2.  The evidence of record demonstrates that a low back 
disorder is not related to active duty service.

3.  A current diagnosis of a disorder manifested by residuals 
of an inservice head injury, to include dizziness, is not 
shown by the evidence of record.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
RO's December 1948 rating decision, and the Veteran's claim 
for service connection for a low back disorder is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2008).

2.  A low back disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).

3.  Residuals of head injury, to include dizziness, was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Without deciding whether the notice and 
development requirements have been satisfied in the present 
case, the Board is not precluded from adjudicating the issue 
of whether new and material evidence has been submitted to 
reopen the issue of entitlement to service connection for a 
low back disorder.  This is so because the Board is taking 
action favorable to the Veteran by reopening the claim for 
service connection for a low back disorder.  As such, this 
decision poses no risk of prejudice to the Veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).

With respect to the Veteran's claims for entitlement to 
service connection for a low back disorder and residuals of a 
head injury, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326.  Prior to the initial adjudication of 
the Veteran's claims, a September 2005 letter satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although the letter did not notify the Veteran of 
effective dates or the assignment of disability evaluations, 
there is no prejudice to the Veteran because the 
preponderance of the evidence is against service connection 
for a low back disorder and residuals of a head injury; thus, 
effective dates and disability evaluations will not be 
assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); see also Bernard, 4 Vet. App. at 394.  Further, the 
purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 
2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 
- (2009).  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini, 18 Vet. App. at 120.

The duty to assist the Veteran has also been satisfied in 
this case.  The RO has obtained the Veteran's available 
service treatment records and his identified private 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The National Personnel Records Center indicated in November 
2005 that the majority of the Veteran's service treatment 
records were not obtainable and were presumed destroyed in a 
1973 fire.  The Veteran was provided with a VA spine 
examination in September 2006 with regard to his claim for 
service connection for a low back disorder.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 
Vet. App. 79, 83-86 (2006).  The Veteran has not alleged that 
the September 2006 VA examination is not adequate.  In 
addition, the Board finds the September 2006 VA examination 
to be more than adequate to adjudicate the issue of 
entitlement to service connection for a low back disorder, as 
it was based on a review of the Veteran's claims file, an 
interview with the Veteran, and a physical examination of the 
Veteran.  Also, it provided supporting rationale for its 
conclusion.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  Although the Veteran was not 
provided with a VA examination with regard to his claim for 
entitlement to service connection for residuals of a head 
injury, one was not required in this case because there is no 
medical evidence that the Veteran currently has residuals of 
a head injury.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; 
see McLendon, 20 Vet. App. 83-86.  Finally, there is no 
indication in the record that additional evidence relevant to 
the issues being decided herein is available and not part of 
the record.  See Pelegrini, 18 Vet. App. at 112.  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

I.  Low Back Disorder

The Veteran is seeking to reopen his claim for entitlement to 
service connection for a low back disorder.  He contends that 
he injured his back during service after jumping from a 
vehicle into a foxhole during combat.

A. New and Material Evidence

In a March 1946 rating decision, the RO denied service 
connection for a low back disorder because the evidence did 
not show a low back disability at that time.  Although 
provided notice of this decision that same month, the Veteran 
did not perfect an appeal thereof.  Accordingly, the RO's 
March 1946 rating decision is final based on the evidence 
then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 
(2008).  In a December 1948 rating decision, the RO confirmed 
and continued the decision reached in the March 1946 rating 
decision.  Although notified of that decision in December 
1948, the Veteran did not perfect an appeal thereof.  Thus, 
the December 1948 rating decision is final based on the 
evidence then of record.  Id.

In August 2005, the Veteran filed the present claim to reopen 
the issue of entitlement to service connection for a low back 
disorder.  In a March 2006 rating decision, the RO denied the 
Veteran's claim to reopen the issue of entitlement to service 
connection for a low back disorder.  The Veteran filed a 
timely notice of disagreement and perfected his appeal.  In a 
September 2006 statement of the case, the RO reopened the 
Veteran's claim to entitlement to service connection for a 
low back disorder, but denied the claim on the merits.

Although the RO determined that new and material evidence was 
presented to reopen the claim of entitlement to service 
connection for a low back disorder, this decision is not 
binding on the Board.  The Board must first decide whether 
evidence has been received that is both new and material to 
reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board 
reopening is unlawful when new and material evidence has not 
been submitted).  Consequently, the Board will adjudicate the 
question of whether new and material evidence has been 
received, furnishing a complete explanation as to its reasons 
and bases for such a decision.

A claim will be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.  Because the December 1948 
rating decision is the last final disallowance, the Board 
must review all of the evidence submitted since that action 
to determine whether the Veteran's claim for service 
connection should be reopened and re-adjudicated on a de novo 
basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  If 
new and material evidence is presented with respect to a 
claim which has been disallowed, the Board shall reopen the 
claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.

New and material evidence can be neither cumulative, nor 
redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  "New" evidence means existing evidence not 
previously submitted to VA.  "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a).

The evidence of record at the time of the December 1948 
rating decision consisted of the Veteran's claim and a 
December 1945 separation examination which showed a notation 
of low back pain with no treatment in August 1944, but that a 
physical examination was negative and that there were no 
musculoskeletal defects.  A March 1946 rating decision denied 
the Veteran's claim on the basis that there was no evidence 
of a low back disorder on last examination, and the December 
1948 rating decision confirmed and continued that decision.

The Board has reviewed the evidence received since the 
December 1948 rating decision, and has determined that the 
evidence is new, as it was not of record at the time of the 
decision.  The evidence is also material because it relates 
to facts necessary to substantiate the claim.  Specifically, 
private medical treatment records were submitted, which 
reflect a diagnosis of a low back disorder.  In addition, the 
Veteran submitted a private medical opinion which indicated 
that the Veteran's low back disorder might be related to his 
reported inservice injury.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992) (holding that in determining whether evidence 
is new and material, the credibility of the evidence is 
presumed).  As this additional evidence establishes medical 
evidence of a current disability and relates to the issue of 
whether the Veteran's low back disability is related to 
service, the Board finds that this newly received evidence 
raises the possibility of substantiating the Veteran's claim 
for service connection herein.  Accordingly, new and material 
evidence has been submitted, and the claim for service 
connection for a low back disorder is reopened.

The Board may proceed to adjudicate the merits of the claim 
without prejudice to the Veteran, because the RO previously 
reopened and adjudicated the merits of the claim in its 
September 2006 statement of the case.  See Bernard, 4 Vet. 
App. at 394 (holding where Board proceeds to merits of a 
claim that the RO has not previously considered, the Board 
must determine whether such action will prejudice the 
Veteran); see also VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).  As such, the Board is not addressing a question that 
the RO has not yet considered, and there is no risk of 
prejudice to the Veteran.  Bernard, 4 Vet. App. at 394.

B. Service Connection

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

The Veteran contends that he is entitled to service 
connection for a low back disorder.  Specifically, the 
Veteran alleges that he injured his back during service when 
he jumped from a vehicle into a foxhole while in combat.

The Veteran's service personnel records reflect that he had 
active duty service from August 1942 to December 1945, and 
that he participated in battles at Rhineland and Central 
Europe.  The Veteran's service personnel records also 
indicate that his military occupational specialty was radio 
operator, and that he received a Combat Infantryman Badge, a 
European African Middle Eastern ribbon with 2 bronze stars, 
an American Theater Ribbon, a Good Conduct Ribbon, and a 
Victory Medal World War II.  As previously noted, the 
majority of the Veteran's service treatment records are not 
available.  However, his August 1942 entrance examination and 
his December 1945 separation examination are of record.  The 
August 1942 entrance examination shows that there were no 
musculoskeletal defects.  The Veteran's December 1945 
separation examination reflects a notation of low back pain 
in August 1994 with no treatment.  However, physical 
examination was noted to be negative, and there were no 
musculoskeletal defects found.

Private medical treatment records from April 1994 through May 
2006 reflect diagnoses of and treatment for a low back 
disorder.  An April 1994 magnetic resonance imaging scan 
(MRI) of the lumbar spine revealed moderate spinal stenosis 
at L2-L3 and L3-L4 due to concentric disc bulge, facet, and 
ligamentous hypertrophy; and severe facet joint hypertrophy 
on the left at the L4-L5 and L5-S1 levels.  April 1994 
treatment records note the Veteran's complaints of low back 
pain with a history of two lumbar laminectomies.  The 
physician reported that an MRI scan showed a spinal stenosis 
at L2-L3 and L3-L4 due to a concentric disc bulge and severe 
facet joint hypertrophy at L4-L5 and L5-S1.  The diagnoses 
were recurrent lumbar radiculopathy and facet arthropathy of 
the lumbar spine.  April 1994 treatment records also reflect 
that the Veteran underwent physical therapy for his low back 
pain.  An August 1994 treatment record notes the Veteran's 
"long-standing history of low back pain" and that the 
Veteran had surgery for a lumbar spondylosis and laterally 
extruded right L5 disc in 1987 and a surgical decompression 
of the left L4-L5 nerve roots in August 1988.  The diagnoses 
were lumbar spondylosis, spinal stenosis, and rule out 
thoracic myelopathy.

An April 1996 treatment record reflects the Veteran's 
complaints of intense back pain and peripheral arthralgias 
from a generalized osteoarthritis.  The treatment record 
notes that x-rays showed severe degenerative disc and joint 
disease in the lumbar spine with a history of two 
discectomies.  The diagnosis was severe degenerative changes 
in the lumbar spine as well as generalized osteoarthritis in 
numerous peripheral joints.

An April 1998 MRI of the lumbar spine showed postoperative 
scar tissue at L4-L5 and L5-S1 without evidence of residual 
or recurrent disc herniation; central epidural soft tissue 
signal anterior to the thecal sac at L3-L4 which enhanced 
after the administration of gadolinium and caused mass effect 
on the thecal sac causing mild to moderate spinal stenosis, 
most likely due to scar tissue; and a synovial cyst at L2-L3.  
A June 1998 treatment record notes the Veteran's complaints 
of back pain with two prior lumbar spine surgeries.  The 
treatment record reflects that an MRI showed multiple level 
disc degeneration and spondylosis.  The diagnosis was lumbar 
spondylosis with neurogenic claudication and possible 
mechanical back pain.

A July 1998 treatment record reflects the Veteran's 
complaints of back pain.  The report indicates that a 
myelogram showed marked stenosis at L2-L3 and L3-L4.  
Decompression and bone graft fusion with stimulator was 
recommended.  September and August 1998 treatment records 
note that the Veteran was seen for follow-up after surgery, 
and that his incision was healing well.  An October 1998 
treatment record indicates that spine x-rays showed a minimal 
amount of bone mass.  The Veteran was directed to attend 
physical therapy and wear a brace.  A May 2003 treatment 
record indicates that a 2002 MRI of the spine showed lumbar 
stenosis and lumbar arthritis.  A May 2003 treatment record 
notes the Veteran's complaints of low back pain for many 
years.  An August 2003 treatment record notes that the 
Veteran was status post decompressive lumbar laminectomy.

In January 2006, the Veteran complained of low back pain 
radiating across the lumbar spine.  He reported a history of 
four previous back surgeries.  The diagnosis was failed back 
syndrome.  An April 2006 private treatment record reflects 
that a March 2006 x-ray of the lumbar spine showed severe 
degenerative disc disease of all lumbar intervertebral joint 
spaces (L1-S1); twenty percent loss of normal lumbar lordotic 
curvature; anterior spur formation on the superior and 
inferior anterior body of L2, L3, L4, and L5; posterior spur 
formation on the superior and inferior anterior body of L2, 
L4, and L5; bilateral ankylosing spondylitis in L2-L3, L3-L4, 
and L4-L5; and left antalgia of the lumbar spine, left 
posteriorly rotated illium.  A May 2006 MRI of the lumbar 
spine showed advanced degenerative disc disease and numerous 
postoperative changes with interval development of advanced 
degenerative disc disease at L1-L2 with marrow signal 
abnormalities in the L1 and L2 vertebral bodies likely on a 
degenerative basis, much less likely related to early 
osteomyelitis; interval development of broad-based disc bulge 
at L1-L2 with left posterolateral disc extrusion with caudal 
migration and thecal sac impression; multilevel severe 
foraminal stenosis, new at the L1-L2 level and greater on the 
right than the left, but with relative mild progression in 
severity at the L2-L3 through L5-S1 levels bilaterally; and 
moderate L1-L2 and mild L2-L3 focal spondylostenosis.

An August 2005 letter reveals that the Veteran's 
representative requested a medical opinion from H.H., M.D.  
The Veteran's representative asked Dr. H.H. to assume that 
the Veteran injured his back in service, and to provide an 
opinion as to whether "it is as likely as not that the 
veteran's current back condition . . . [is] consistent with 
the veteran's story."  The letter reflects that the 
Veteran's statement was attached to the letter for Dr. H.H.'s 
consideration.  In response to the Veteran's representative's 
August 2005 letter, Dr. H.H. responded in August 2005 that 
"both incidents discussed in your letter are possible."

In September 2006, the Veteran underwent a VA spine 
examination.  The Veteran complained of back problems during 
service with four back surgeries after service discharge.  
The Veteran reported that he pulled carts and carried packs 
and a large radio on his back during service, and that he 
"took a spill."  He also reported that, while under fire, 
he jumped into a foxhole and his friend jumped in after him 
and landed on his back.  The Veteran noted that he sought 
medical treatment for his back during service, but that 
nothing was done for it.  Physical examination of the 
cervical sacrospinalis revealed no muscle spasm, no guarding, 
no tenderness, and no weakness.  There was atrophy and pain 
with motion.  Examination of the thoracic sacrospinalis 
showed no spasm, no guarding, and no weakness.  There was 
atrophy, pain with motion, and tenderness.  Posture was 
normal, and gait was antalgic with poor propulsion.  There 
was kyphosis and lumbar flattening, but no gibbus, list, 
lumbar lordosis, scoliosis, or reverse lordosis.  Upper 
extremity strength was 5/5, and lower extremity strength was 
4/5.  Muscle tone was normal and there was no muscle atrophy.  
Upper and lower extremity sensation was normal, except lower 
extremity vibration was impaired and right lower extremity 
light touch was absent.  Reflexes were 2+ and symmetrical, 
and there was no cervical or thoracolumbar ankylosis.  Range 
of motion of the cervical spine showed flexion to 45 degrees, 
extension to 45 degrees, right and left lateral flexion to 40 
degrees, and right and left lateral rotation to 70 degrees.  
Range of motion of the thoracolumbar spine showed flexion to 
70 degrees, extension to 10 degrees, right and left lateral 
flexion to 20 degrees, and right and left lateral rotation to 
20 degrees.  A Lasegue's sign was negative, and a Wadell's 
was 0/5.  The diagnoses were lumbar stenosis and advanced 
degenerative disc disease with postoperative changes to the 
lumbar spine.  After reviewing the Veteran's claims file and 
his available service treatment records, and conducting an 
interview and physical examination of the Veteran, the VA 
examiner concluded that the Veteran's low back disorder was 
"not caused by or a result of the veteran's military 
service."  The VA examiner explained that the Veteran's low 
back disorder was "[m]ost likely age related."

In October 2006, the Veteran's wife submitted a statement in 
support of his claim.  She stated that the Veteran had a 
painful back when he returned from service, and that he told 
her that he injured his back after jumping to cover to avoid 
incoming artillery rounds.  She noted that she witnessed the 
Veteran's years of back problems, and that the Veteran sought 
regular medical treatment for his back disorder shortly after 
service discharge.

After a thorough review of the evidence of record, the Board 
concludes that service connection for a low back disorder is 
not warranted.  There is a current diagnosis of a low back 
disorder.  Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 
1997) (holding that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation).  
Additionally, the evidence of record demonstrates that the 
Veteran injured his back and had back pain during service.  
Hickson, 12 Vet. App. at 253 (holding that service connection 
requires medical, or in certain circumstances, lay evidence 
of in-service incurrence or aggravation of a disease or 
injury).  The Veteran's December 1945 separation examination 
reflects that he had back pain during service, but that 
physical examination of the back was normal on separation.  
In addition, the Veteran has provided lay statements that he 
injured his back after jumping from a vehicle into a foxhole.  
The Veteran's service personnel records reveal that he had 
combat service, as personnel records reflect that received a 
Combat Infantryman Badge.  See 38 U.S.C.A. § 1154(b) (West 
2002) (noting that for combat veterans, VA accepts 
satisfactory lay evidence of service incurrence if consistent 
with service circumstances and conditions).  Thus, because 
the Veteran had combat service and the evidence of record is 
consistent with his statements, his lay statements are 
accepted as satisfactory evidence of an inservice low back 
injury.

However, the probative medical evidence of record does not 
support a nexus between the Veteran's current low back 
disorder and his active duty service.  Hickson, 12 Vet. App. 
at 253 (holding that service connection requires medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability); see also Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the 
Board must assess the credibility and probative value of the 
medical evidence in the record).  In an August 2005 letter, 
H.H., M.D. stated that "both incidents discussed in your 
letter are possible" with respect to the Veteran's August 
2005 request for an opinion as to whether the Veteran's 
current low back disorder was consistent with the Veteran's 
story of having injured his back during service.  In 
contrast, the September 2006 VA examiner, after having 
reviewed the Veteran's claims file and conducting an 
interview and examination of the Veteran, concluded that the 
Veteran's low back disorder was likely age-related, and not 
related to his active duty service.

In this case, the Board affords more weight to the opinion 
provided by the September 2006 VA examiner, because it was 
made in conjunction with consideration of the Veteran's 
entire claims file and an interview and examination of the 
Veteran; provided rationale for its opinion; and contained no 
speculation.  Conversely, the private physician's August 2005 
opinion is not substantially probative because the physician 
did not review the Veteran's claims file, conduct a physical 
examination or interview of the Veteran, or provide any 
supporting rationale for the opinion.  Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (holding that factors for 
assessing the probative value of a medical opinion include 
access to the claims file and the thoroughness and detail of 
the opinion); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998) (the failure of the physician to provide a basis for 
an opinion goes to the weight or credibility of the 
evidence).  Moreover, because the physician stated that 
"both incidents discussed in your letter are possible" and 
did not provide a conclusive opinion as to whether the 
Veteran's low back disorder is related to service, the 
opinion is speculative, and thus is non-evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence 
which merely indicates that the alleged disorder "may or may 
not" exist or "may or may not" be related, is too 
speculative to establish the presence of the claimed disorder 
or any such relationship); Perman v. Brown, 5 Vet. App. 237, 
241 (1993) (finding that an opinion that did not provide a 
yes or no opinion constituted non-evidence in support of 
service connection).  The August 2005 opinion lacks the 
definitive conclusion required for a medical opinion to be 
considered probative.  A finding of service connection may 
not be based on a resort to speculation or even remote 
possibility.  See 38 C.F.R. § 3.102; see also Morris v. West, 
13 Vet. App. 94, 97 (1999) (diagnosis that appellant was 
"possibly" suffering from schizophrenia deemed 
speculative).  Accordingly, the weight of the probative 
medical evidence of record does not support a nexus between 
the Veteran's current low back disorder and an inservice 
injury.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001) 
(holding that the Board may appropriately favor the opinion 
of one medical authority over another).

The Board acknowledges the Veteran's and his wife's 
statements that he had low back pain and symptomatology since 
service discharge; however, the more probative medical 
evidence indicates that the Veteran's low back disorder was 
related to his age rather than an inservice low back injury.  
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Although the 
Veteran's and his wife's statements are competent evidence as 
to what they observed, they are not competent to establish 
medical etiology.  The September 2006 VA examiner reviewed 
all the evidence of record, to include the Veteran's 
statements of continuity of symptomatology, and based on that 
review, the clinical findings of the examination, and a 
review of the evidence in the claims file, concluded that the 
Veteran's low back disorder was likely related to age, and 
not to an inservice back injury.  See Barr, 21 Vet. App. at 
307 (noting that lay testimony is competent to establish 
observable symptomatology but not competent to establish 
medical etiology or render medical opinions).  In addition, 
the first medical evidence of record of a low back disorder 
was in 1987, when he had his first back surgery, over 42 
years after service discharge.  Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (holding that VA did not err in denying 
service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of disorder).  Accordingly, as 
there is no probative medical evidence that the Veteran's low 
back disorder is related to service, service connection is 
not warranted.

Because there is no probative medical evidence of a nexus 
between the Veteran's current low back disorder and his 
active duty service, the preponderance of the evidence is 
against his claim.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


II.  Residuals of a Head Injury, to include Dizziness

The Veteran is also seeking service connection for residuals 
of a head injury, to include dizziness.  He contends that he 
injured his head during service, and that he currently has 
dizziness as a result.  

The Veteran's December 1945 separation examination reflects 
that he injured his head during service in August 1944.  
Physical examination of the skin showed a .5-inch scar on the 
lateral right eyebrow.

However, the remainder of the medical evidence of record does 
not reflect that the Veteran has a current disability 
manifested by residuals of an inservice head injury, to 
include dizziness.  During the September 2006 VA spine 
examination, the Veteran complained of dizziness, and stated 
that it might be related to his medications or that it might 
be due to an inservice head injury.  No diagnosis was made 
with regard to the reported dizziness.  The remainder of the 
medical evidence of record is negative for any complaints of, 
diagnoses of, or treatment for residuals of an inservice head 
injury, to include dizziness.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, without a current disability, there 
can be no entitlement to compensation.  See Degmetich, 104 
F.3d 1328; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
"Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability. . . .  In the absence of proof 
of present disability there can be no valid claim."  
Brammer, 3 Vet. App. at 225.  Although the September 2006 VA 
examination notes the Veteran's complaints of dizziness, the 
medical evidence of record does not reflect a diagnosis of a 
current disability manifested by residuals of an inservice 
head injury, to include dizziness.  With no evidence of a 
current disability manifested residuals of an inservice head 
injury, to include dizziness, service connection is not 
warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as there is no medical evidence 
of the disorder at issue, the preponderance of the evidence 
is against the Veteran's claim, and the doctrine is not for 
application.  Gilbert, 1 Vet. App. at 56.


ORDER

Service connection for a low back disorder is denied.

Service connection for residuals of an inservice head injury, 
to include dizziness, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


